In re Howard, D. Douglas Jr. — Other; Pedersen, Shawn Craddock — Other; applying for writ of certiorari and/or review, and supervisory writ; Parish of Orleans, Criminal District Court, Div. “H”, No. 320-296; to the Court of Appeal, Fourth Circuit, No. KW-8380.
Granted. The ruling of the trial court is reversed, and the trial court is ordered to grant relator’s timely motion to withdraw. Because almost three weeks have elapsed since the filing of the motion, the granting of a continuance may be necessary for new counsel.